              Case 2:20-cv-00293-RSM Document 17 Filed 06/17/20 Page 1 of 2



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5
                                         AT SEATTLE
 6
        EDDY B. JENSEN,                                     CASE NO. C20-293RSM
 7
                               Plaintiff,                   ORDER DENYING MOTION FOR
 8                                                          RECONSIDERATION
                v.
 9
        COMCAST CORPORATION,
10
                               Defendant.
11
            This matter comes before the Court on Plaintiff Jensen’s “Motion to Request a Through
12
     [sic] Explanation.” Dkt #16. Mr. Jensen does not explicitly request relief that is available
13
     under the Federal Rules of Civil Procedure. However, given that Mr. Jensen takes issue with
14
     the Court’s recent Order Granting Defendant’s Motion to Dismiss, Dkt. #14, the Court has
15
     interpreted this filing as a Motion for Reconsideration.
16
            “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily
17
     deny such motions in the absence of a showing of manifest error in the prior ruling or a
18
     showing of new facts or legal authority which could not have been brought to its attention
19
     earlier with reasonable diligence.” Id. Motions for reconsideration “shall be filed within
20
     fourteen days after the order to which it relates is filed.” LCR 7(h)(2). “Failure to comply with
21
     this subsection may be grounds for denial of the motion.” Id.
22
            The Court’s Order dismissing this case was issued on May 18, 2020. Dkt. #14. The
23
     instant Motion was filed June 16, 2020. Dkt. #16. Accordingly, this filing is untimely as a
24

     ORDER DENYING MOTION FOR RECONSIDERATION - 1
              Case 2:20-cv-00293-RSM Document 17 Filed 06/17/20 Page 2 of 2



     Motion for Reconsideration and could be denied on that basis. Mr. Jensen also fails to
 1
     demonstrate manifest error in the prior ruling or a showing of new facts or legal authority.
 2
            Instead, Mr. Jensen uses this filing to express his confusion with the Court’s analysis
 3
     and to demand further information from the Court, including an accounting of its time spent on
 4
     the case and an explanation of what investigation the Court performed. Dkt. #16 at 2. Mr.
 5
     Jensen states that “[t]his information and details will be needed when I address the world on my
 6
     Podcast…” Id. Mr. Jensen requests oral argument.
 7
            The Court’s prior Order speaks for itself. The Court has no obligation to account for its
 8
     time or to conduct an investigation into his allegations against Defendant. The Court based its
 9
     decision on Mr. Jensen’s Complaint and the briefing of the parties, as is required for a motion
10
     brought under Federal Rule of Civil Procedure 12(b)(6). The Court also has no obligation to
11
     further explain the law to Mr. Jensen and suggests that he seek legal counsel for such. The
12
     Court will address one point: Mr. Jensen asks why the Court dismissed his case with prejudice
13
     now when he presented the same information in this case as he did in a prior case before Judge
14
     Coughenour which was dismissed without prejudice. Dkt. #16 at 1. In this case, Defendant
15
     moved for dismissal with prejudice. Dkt. #10 at 1. This request was granted to prevent Mr.
16

17 Jensen from filing a third lawsuit against Defendants on these same insufficient grounds.
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
18
     finds and ORDERS that Plaintiff Jensen’s Motion for Reconsideration, Dkt #16, is DENIED.
19
     DATED this 17th day of June, 2020.
20

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE

24

     ORDER DENYING MOTION FOR RECONSIDERATION - 2
